Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/1/2021 has been entered. Claims 1-10, and new claim 11 remain pending in the application. Applicant’s amendments to the Drawings and specification have overcome each and every objection as well as 112(b) rejection previously set forth in the Non-Final Office Action mailed October 6, 2020.
Response to Arguments
Applicant' s arguments with respect to rejection of claims 1-3 using prior art Yamanaka and Toffoli have been considered but are moot because the new ground of rejection does not rely on Toffoli applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for claims 1-3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1 and 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for 
In claim 3, the term “functional” is not defined by the claim, the specification does not provide a standard for the definition of being functional, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term functional has been construed to cover any type of adsorptive/absorptive porous member.
Claims 2 and 4-11 are rejected because of their dependency to claims 1 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Voiculescu et al. (Voiculescu, Ioana, et al. "Micropreconcentrator for enhanced trace detection of explosives and chemical agents." IEEE Sensors Journal 6.5 (2006): 1094-1104, “Voiculescu”) in view of Yamanaka et al. (US 20060133975 A1, “Yamanaka”) 
Regarding claim 1, Voiculescu in figures 1-4 and 23 discloses an air contaminant collector device for use in an air contaminant analyzer (At least Abstract- device can be used to collect, concentrate, and deliver analyte sampled from air and Fig.23 including preconcentrator and particle collector)  comprising: (A) an air contaminant collector (preconcentrator part of device shown in fig.23) comprising: (a) a porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising microporous flow-through channels (Fig.3- microhotplates array) and a chemoselective coating (sorbent polymer-  page 1102,the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest), the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) having a top surface (sorbent polymer) and a bottom surface (insulating SiO2), wherein the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between them) desorbs at least Abstract and 2nd paragraph of introduction) captured air contaminants (analyte in air- at least Abstract and 2nd paragraph of introduction) while being heated for a controlled time period (fig.1 with polysilicon heater); (b) a thin film resistive heater (fig.1 heat distribution metal plate on the polysilicon heater) capable of heating to a temperature that vaporizes  (p.1094- introduction) captured air contaminants (analyte in air); wherein the heater (fig.1 heat distribution metal plate on the polysilicon heater) is covered by the chemoselective coating (sorbent layer) and the heater (polysilicon heater) is in contact with the top surface of porous member (sorbent layer- heater is in contact with a surface of sorbent polymer), and; 

Voiculescu fails to explicitly disclose porous member having a thickness in the range of about 50 micrometers to about 200 micrometers.
However, Yamanaka in figures 1-7 teaches a porous member (3) having a thickness in the range of about 50 micrometers to about 200 micrometers (¶0084- for example a thickness 60 micrometer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamanaka’s thickness in range of between 50 to 200 micrometer for Voiculescu‘s porous member. One of ordinary skill in the art would know this typical thickness are chosen for collecting the air contaminant for the benefit of optimum collection considering desorption and sorption procedure.
Examiner notes that the preamble recites the air filter is used in an aircraft air contaminant analyzer. This is an intended-use type preamble as the preamble fails to breathe life, meaning and vitality into the claim. As such, since Voiculescu and Yamanks’s air cleaning device can be used in an aircraft air contaminant analyzer, then it meets the intended-sue type limitation. See MPEP 2111.02.
Regarding claim 2, Voiculescu in figures 2 and 3 further disclose the first substrate (silicon substrate) has channels (fig.4) providing one or more tethers connecting the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) to the first substrate (silicon substrate).
Regarding claim 3, Voiculescu in figures 1-4 and 23 discloses a method for capturing and desorbing captured air contaminants (p.1094. introduction) the method comprising: (A) passing air (fig. 2 and fig.23) through an air contaminant collector (preconcentrator part of device shown in fig.23) comprising (a) a porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising microporous flow-through channels (Fig.3- microhotplates array) and a chemoselective coating (sorbent polymer-  page 1102,the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest) the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) having a top surface (sorbent polymer) and a bottom surface (insulating SiO2), wherein the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) remains functional and desorbs at least Abstract and 2nd paragraph of introduction)  captured air contaminants (analyte in air- at least Abstract and 2nd paragraph of introduction) while being heated for a controlled time period (fig.1 with polysilicon heater); (b) a thin film resistive heater (fig.1 heat distribution metal plate on the polysilicon heater), capable of heating to a temperature that vaporizes (p.1094- introduction)captured air contaminants (analyte in air), wherein the heater (fig.1 heat distribution metal plate on the polysilicon heater)  is covered by the chemoselective coating (sorbent layer)  and the heater (fig.1 heat distribution metal plate on the polysilicon heater)  is in contact with the top surface of the porous member (sorbent layer- heater is in contact with a surface of sorbent polymer); and; an air contaminant collector base (Fig.3 silicon substrate and/or fig.23 particle collector)  comprising: (c) a first substrate, wherein the porous member and the thin film resistive heater are associated with the first substrate (fig.3 silicon substrate),  wherein the bottom surface (insulating SiO2) of the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) contacts a top layer of the first substrate (silicon substrate) , the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) and the heater (fig.1 heat distribution metal plate on the polysilicon heater) being thermally insulated from the base (insulating SiO2 layer) ; (B) 
Voiculescu fails to explicitly disclose porous member having a thickness in the range of about 50 micrometers to about 200 micrometers.
However, Yamanaka in figures 1-7 teaches a porous member (3) having a thickness in the range of about 50 micrometers to about 200 micrometers (¶0084- for example a thickness 60 micrometer). 
The reasons for combining and motivation are the same as recited in the rejection of claim 1.
Regarding Claim 11. Voiculescu discloses the top surface of the porous member (Figs.3, the array of multilayers with microchannel or microhotplates in between) comprises an insulating layer (sorbent polymer and insulating Sio2 attached to it).

Claims 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Voiculescu and Yamanaka in view of Boehringe et al. (US 20150053080 A1, “Boehringe”).
Regarding claim 4, Voiculescu fails to disclose the air contaminants comprise aerosols.
However, Boehringe in figure 1 and ¶0027 discloses a method wherein the air contaminants comprise aerosols (also for example in ¶0146, ¶0148, ¶0149)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Voiculescu’s filters for Yamanaka’s air contaminant collector. One of ordinary skill in the art would have been motivated to have a cleaner air.

Regarding claim 5, Voiculescu fails to disclose the air contaminants comprise particulates.
However, Boehringe in figure 1 and ¶0027 discloses a method wherein the air contaminants comprise particulates (also for example in ¶0146, ¶0148, ¶0149).
The reasons for combining and motivation are the same as recited in the rejection of claim 4.

Regarding claim 7, Voiculescu fails to disclose the air contaminants comprise particulates.
However, Yamanaka teaches air contaminants comprise particulates (¶0003 the system removes efficiently hazardous substances from air this includes hazardous particulates in air).
The reasons for combining and motivation are the same as recited in the rejection of claim 4.
Regarding claim 8, Voiculescu disclose the air contaminants comprise gases (p.1094-introduction and p.1102).
Regarding claim 9, Voiculescu disclose the air contaminants comprise gases (p.1094-introduction and p.1102).
Regarding claim 10, Voiculescu disclose the air contaminants comprise gases (p.1094-introduction and p.1102).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856